Citation Nr: 0500932	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the left 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from the United States Court of Veterans Claims 
(Court), which issued an Order, dated on November 1, 2004, 
vacating the Board's March 9, 2004 decision denying service 
connection for left ankle arthritis and remanding the matter 
to the Board for further review consistent with the parties' 
October 2004 Joint Motion to Vacate and Remand.  The Board's 
March 2004 decision was issued pursuant to the veteran's 
appeal of a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In the March 2004 decision, the Board also remanded for 
further evidentiary development the claim of entitlement to 
an increased evaluation (higher than 10 percent) for 
residuals of service-connected right foot injury.  This issue 
was not the subject of the Court's November 1, 2004 Order.  

In June 2003, the appellant testified before the undersigned 
Veterans Law Judge, sitting in Atlanta, Georgia.  The hearing 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Court's November 1, 2004 Order directs further 
evidentiary development and readjudication of the claim of 
entitlement to service connection for arthritis of the left 
ankle consistent with the parties' October 2004 Joint Motion 
to Vacate and Remand.  The Board finds that a remand to the 
RO, via the AMC in Washington, D.C., is in order to 
accomplish the directives in the Court's Order.  


The following actions are directed on remand: 
 
1.  Contact the National Personnel 
Records Center or other appropriate 
source(s) to obtain complete service 
medical records for the veteran's active 
service period from December 1986 to 
December 1990, and in particular, service 
medical records dated in 1987 concerning 
the veteran's report of an in-service 
left foot injury and treatment given 
therefor.  Document search efforts made.  

2.  As the Board's March 2004 decision 
has been vacated by the Court with 
respect to the issue of service 
connection for left ankle arthritis, on 
remand, the claim is to be adjudicated 
anew, after a full Veterans Claims 
Assistance Act (VCAA) notice consistent 
with the statute, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
sent to the veteran and any further 
appropriate evidentiary development is 
undertaken.  

Accordingly, send the veteran a VCAA 
notice, which, at minimum, informs the 
veteran about what information and 
evidence (a) are required to substantiate 
the claim; (b) not of record are 
necessary to substantiate the claim; (c) 
VA will seek to provide; and (d) the 
veteran is expected to provide.  It also 
should ask the veteran whether he has any 
evidence in his possession that pertains 
to the claim.  



3.  Conduct any further evidentiary 
development as appropriate.  Ensure that 
claim development assistance is provided 
to the veteran as warranted if the 
veteran responds to the VCAA notice 
directed above.  

4.  Thereafter, schedule the veteran for 
another VA compensation and pension (C&P) 
orthopedic examination to determine 
whether a basis exists to grant service 
connection for left ankle arthritis.  
Specifically, ask the medical examiner to 
opine as to whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that there is an 
etiological relationship between active 
service (in particular, the reported 1987 
left foot fracture injury) and current 
arthritis of the left ankle.  The 
examiner also is asked to discuss the 
impact, if any, of other, nonservice-
related factors, such as the veteran's 
civilian work history, on the current 
left ankle arthritis.  The examiner 
should conduct appropriate diagnostic 
testing as deemed warranted.  

The examiner must review the complete 
claims folder, which should include a 
copy of this remand order and complete 
service medical records obtained as a 
result of this remand order, before 
issuing the opinion/report. 

The examiner should provide the specific 
rationale or bases for any opinion given 
on etiological relationship.  If the 
examiner cannot opine on this issue 
without resorting to speculation or 
conjecture, he or she should so state and 
give the reasons therefor.  

Associate with the claims folder the 
examiner's report and/or written opinion, 
as well as pertinent diagnostic testing 
report(s).  

5.  After completion of the above, review 
the claims folder again, and readjudicate 
the claim of entitlement to service 
connection for left ankle arthritis.    

6.  If the decision is adverse to the 
veteran, and if the veteran perfects a 
timely appeal of the RO decision to the 
Board, then forward the claim to the 
Board for further appellate review.      

The appellant is not required to take action in response to 
this order, but has the right to submit additional evidence 
and argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


